PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/022,149
Filing Date: 15 Mar 2016
Appellant(s): MENG et al.



__________________
CoeLux S.R.L
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/28/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/09/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1, 2, 5-8, 27, 30, and 33-47 are rejected under 35 U.S.C. 103 as being unpatentable over Siol et al. (2008/0161446).
Siol et al. discloses a moulding (polymer matrix / nanoparticle composite system) prepared by preparing core nanoparticles, forming core-shell nanoparticles by supplying a shell polymer material (wherein the shell material is formed using heat reads on crosslinked example 1), crosslinked core material, dispersing the core-shell nanoparticles in a matrix plastic A and polymerizing the matrix plastic A, followed by drying; the matrix plastic is optically empty , i.e., a non-absorbing transparent material ([0037]); transmitted light through the moulding causes Rayleigh scattering ([0010], [0041]), being divided into blue light and red light ([0038]), core particle diameter ranges 0.04-0.15 m ([0021]), core-shell material ratio is about 2:1 ([0026]), from which the distance between cores of neighboring particles is understood to be at least 80 nm and description of homogeneous distribution ([0037]) (reads on “uniform and random distribution”). Siol discloses use of styrene copolymer as a core material and PMMA as a matrix plastic A ([0015); and use of the moulding as a diffuser (scattering member)([0037]).

However, it is noted that the distance between the cores of neighboring nanoparticles depends on the particle size. Since the core particle diameter ranges 0.04-0.15 m, the minimum distance between the cores is at least 80 nm, which meets the limitation of the specific distance between the cores of at least 0.2 times the nanoparticle size.
Regarding claims 8 and 30; Siol discloses titanium dioxide [0010].
Regarding claim 27; Siol is silent on the use of the system, however identical composition would have identical uses. MPEP 2112.02II.
Regarding claim 35; Siol discloses a cross-linked polymer [0024].
Regarding claim 43; Siol discloses 0.01-10% by weight [0022].
Regarding claim 45; Siol discloses an identical polymer matrix, reads on does not absorb light [0015].
Regarding claims 36-42, 44, and 46; Siol discloses the use of water [example 1], a rigid and/ rubber phase [0008] and film [0009] a two plane parallel flat surface [claim6] and a circle form [claim7], clear glass [0013]. Siol does not expressly disclose the specific thickness and length. However, the performance of the moulding film is dependent on its thickness and length. Thus making it obvious to modify the teachings of Siol and arrive at the instant invention in the absence of new or unexpected result. In re. Antonie, 559 F .2d 618, 195 USPQ 6 (CCPA 1977). 

s 10 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Siol et al. (2008/0161446) in view Di Trapani et al. (WO 2009/156347).
	The disclosure of Siol et al. is adequately set forth in the above paragraph. 
Siol et al. does not expressly disclose the specific inorganic material.
Di Trapani discloses a light-diffuser technique for causing Rayleigh scattering by satisfying Formulae recited on page 18, lines 1-4. Since Siol and Di Trapani are common in that both relate to core-shell diffuser technique, it is obvious for one of ordinary skill in the art to provide a Rayleigh scattering diffuser by adjusting the number of nanoparticles so as to satisfy the formulae disclosed by Di Trapani in the core-shell diffuser of Siol et al. 

(2) Response to Argument
A
Example 1 of Sol et al. (2008/0161446) [0046] recites a core material is crosslinked using ally methacrylate (crosslinker). The reaction mixture continues with the addition of a shell material followed by heat.  The residue of the crosslinker (allyl methacrylate) will lead to the crosslinking of the shell to at least some percentage. Since the instant claim does not limit what percentage of the shell is crosslinked, the even small degree of crosslinking will meet the instant invention.
B.
Siol et al. does not expressly disclose the specific distance between the cores is at least 10 nm (or 30 nm, etc) of at least 0.2 times the nanoparticle size.
Since the particle sizes disclosed by Siol et al. are 0.04-0.15 micron (40-150 nm), the distance between the cores is at least 80 nm, which will meet at least 0.2 time the nanoparticle size.
C.
The purpose to combining Siol et al. and Di Trapani is to show their use of core-shell diffuser techniques and the use of a specific technique such as Rayleigh scattering diffuser for the visualization of a laser beam, with the associated difficulties such as abrasiveness, sedimentation, and/or dispersibility of nanoparticles in a matrix. It would have been obvious to adjust the number of nanoparticles (core-shell of Siol et al.) to satisfy the formulae of Di Trapani and arrive at the instant invention in the absence of new or unexpected results. 

(3) Conclusion of Examiners Answer 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MONIQUE R PEETS/Primary Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763                                                                                                                                                                                                        
/JAMES J SEIDLECK/Supervisory Patent Examiner, Art Unit 1765     
                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.